Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00918-CR

                                       Gary A. CAMPBELL,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR3125
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 4, 2015

DISMISSED

           Pursuant to a plea bargain agreement with the State, appellant Gary A. Campbell pleaded

nolo contendere to the offense of stalking. The trial court imposed sentence and signed a certificate

stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.

APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which includes

the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See

TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Id.
                                                                                      04-14-00918-CR


       The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal was made part of the appellate record within

thirty days. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,

pet. ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, stating he has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree that appellant does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). We therefore dismiss this

appeal. TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

Do Not Publish




                                                -2-